
	

113 HR 2384 IH: Food Security Improvement Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2384
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Deutch (for
			 himself, Mr. McGovern,
			 Mr. Langevin,
			 Ms. Moore,
			 Mr. Lewis,
			 Ms. DeLauro,
			 Mr. Gene Green of Texas,
			 Ms. Wilson of Florida,
			 Mr. Danny K. Davis of Illinois,
			 Ms. Waters,
			 Ms. McCollum,
			 Ms. Clarke,
			 Mr. Nadler,
			 Ms. Brown of Florida,
			 Ms. Lee of California,
			 Ms. Schakowsky,
			 Ms. Titus,
			 Mr. Horsford,
			 Mr. Vela, Mr. Cárdenas, Mr.
			 Hastings of Florida, Mr.
			 Meeks, Mr. Conyers,
			 Mr. Rush, Mr. Pocan, and Mr.
			 Gallego) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require
		  that supplemental nutrition assistance program benefits be calculated with
		  reference to the cost of the low-cost food plan as determined by the Secretary
		  of Agriculture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food Security Improvement Act of
			 2013.
		2.Calculation of
			 supplemental nutrition assistance program benefits using cost of low-cost food
			 planThe Food and Nutrition
			 Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
			(1)in section 3 (7
			 U.S.C. 2012) by inserting after subsection (l) the following:
				
					(l–A)Low-cost food plan means the
				cost of the diet determined by the Secretary, as described in The
				Low-Cost, Moderate-Cost, and Liberal Food Plans, 2007, published by the
				Center for Nutrition Policy and Promotion (CNPP–20, November 2007) of the
				Department of Agriculture. The cost of such diet shall be the basis for uniform
				allotments for all households regardless of their actual composition, except
				that the Secretary shall—
						(1)make household-size adjustments (based on
				the unrounded cost of such diet) taking into account economies of scale;
						(2)make cost adjustments in the low-cost food
				plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of
				food in Hawaii and urban and rural Alaska;
						(3)make cost adjustments in the separate
				low-cost food plans for Guam, and the Virgin Islands of the United States, to
				reflect the cost of food in those States, but not to exceed the cost of food in
				the 50 States and the District of Columbia; and
						(4)on October 1, 2015, and each October 1
				thereafter, adjust the cost of the diet to reflect the cost of the diet in the
				preceding June, and round the result to the nearest lower dollar increment for
				each household
				size.
						;
			(2)in section 8(a) (7
			 U.S.C. 2017(a)) by striking thrifty food plan each place it
			 appears, and inserting low-cost food plan;
			(3)in section
			 18(a)(1) (7 U.S.C. 2027(a)(1)) by striking 2012 and inserting
			 2015;
			(4)in section
			 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))—
				(A)in clause (i) by
			 striking and at the end;
				(B)in clause
			 (ii)—
					(i)by
			 striking each fiscal year thereafter and inserting each
			 of fiscal years 2003 through 2014; and
					(ii)by
			 striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
					
						(iii)for fiscal year
				2015, $2,191,000,000; and
						(iv)subject to the availability of
				appropriations under section 18(a), for fiscal year 2016 and each fiscal year
				thereafter, the amount determined under clause (iii), as adjusted by the
				percentage by which the low-cost food plan has been adjusted under section
				3(l–A)(4) between June 30, 2014, and June 30 of the immediately preceding
				fiscal year.
						;
				and
				(5)in section 27(a)
			 (7 U.S.C. 2036(a)) by striking 2012 each place it appears and
			 inserting 2015.
			
